                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



  Rashid Fehmi Ibrahim,                                  Case No. 19-cv-896-MJD-KMM
                     Petitioner,
  v.

  Warden M. Rios,                                              ORDER
                        Respondent.



         The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated August 27, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

         Based on the Report and Recommendation of the Magistrate Judge, on all of the

files, records, and proceedings herein, the Court now makes and enters the following

Order.

         IT IS HEREBY ORDERED that the Petition for a Writ of Habeas Corpus [Doc.

No. 1] is DENIED AS MOOT and this action is DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction.

         LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: October 2, 2019
                                                      s/ Michael J. Davis
                                                      Michael J. Davis
                                                      United States District Court
